Citation Nr: 1755018	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-56 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the spine with intervertebral disc syndrome (claimed as low back pain).

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945, including service in Italy during World War II. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2016 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

The claim was brought before the Board in March 2017 and was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record is at least in relative equipoise that the Veteran's chronic low back pain originated in service or is otherwise attributable to that service.

2.  The probative evidence of record shows the Veteran's claimed tinnitus is not related or otherwise attributable to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the spine with intervertebral disc syndrome have been met.  38 U.S.C. § 1101, 1112, 1116, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter to the Veteran in November 2015, prior to initial adjudication.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA further has a duty to assist in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs), pertinent post-service VA and private treatment records and providing an examination when needed to assist in deciding the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board acknowledges the record is void of any service treatment records (STRs).  After several attempts made by the RO to obtain such records, the RO was notified by the National Archives and Records Administration that the Veteran's records were not obtainable and more than likely were destroyed in the 1973 fire.  The Veteran was notified of this in March 2016 and May 2016 and informed that he could submit any service treatment records that he had in his possession.  All other attempts to locate any of the Veteran's in-service records have been unsuccessful.  The Board notes that when service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367.  

The Board finds that although the Veteran's STRs were unobtainable, all necessary development has been accomplished.  The claims file contains the Veteran's available military personnel records, VA medical treatment records, and the Veteran's statements.  Additionally, the Board remanded the claims in March 2017 for VA examinations.

Further, the Veteran was provided a VA examination in May 2016 and after the March 2017 remand, the RO was instructed to send the Veteran for additional examinations and to obtain opinions.  An examination and opinion as to the etiology of any back condition and tinnitus was provided in June and July 2017.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Therefore, the Board finds that the duties to notify and assist have been considered and met.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Back Condition 

The Veteran contends that his current lower back disability is related to his active service, including his time training in the Ski Troop and working as a field lineman for the Mountain Infantry during WWII. 

In October 2015, the Veteran provided a dated September 2015 medical opinion from his private physician.  The physician stated the Veteran sustained injury to his back while serving and training for the ski troop in Colorado.  He stated the Veteran sustained many falls and injuries to his low back and was only treated with medication because that was what was available by the field medics.  After examination and testing of the Veteran's range of motion, the physician diagnosed the Veteran with severe post traumatic residual degenerative joint disease and osteoarthritis of the lumbar spine.  The physician then opined that the Veteran's condition was more likely than not directly and causally related to the injury sustained in-service and was more likely than not directly and causally related to his military service. 

Following the March 2017 remand, the Veteran received a VA examination in July 2017.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner noted the Veteran, with assistance from his spouse, stated that he experienced back pain during his training in the Army from 1943 to 1945 and denied a specific injury.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner rationalized that upon review of the evidence, there was no showing of evidence for an injury, event, or illness incurred in or caused by active service. 

Upon review of the foregoing evidence, the Board concludes that the evidence is at least in equipoise that the Veteran's chronic low back pain is related to his active service. 

The Board finds the dated September 2015 opinion from the private physician to be of significant probative value in determining that the Veteran's chronic low back disability is related to his active service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the physician showed he had knowledge of the Veteran's background and based his decision on the examination of the Veteran and his competent lay statements. 

Although the July 2017 examiner found the Veteran's current condition to not be related to his in-service injury, the Board is placing no probative value on the examiner's opinion.  The medical examiner appears to have failed to consider the Veteran's competent lay statements and instead, based the opinion on the lack of evidence of an in-service injury.  However, due to the Veteran's STRs being destroyed in the 1973 fire, to no fault of the Veteran, the Board finds the Veteran's statements should have been given greater consideration. 

Thus, the Board concludes that the evidence is at least in equipoise for the claim and the benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is warranted for degenerative arthritis of the spine with intervertebral disc syndrome.  Therefore, the appeal must be granted.

Tinnitus 

The Veteran contends that he currently suffers from tinnitus and that it is related to his active service, including being exposed to artillery and explosions while in war. 

The Board finds that service connection for tinnitus is not warranted.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

As an initial matter, the Board recognizes that tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As such, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  

However, the Veteran has consistently denied tinnitus during VA examinations and currently does not have a tinnitus diagnosis.  In May 2016, the Veteran received a VA examination for his hearing loss and tinnitus.  Upon examination, the Veteran did not report recurrent tinnitus.  Following the Board's March 2017 remand, the Veteran was provided another hearing loss and tinnitus examination in June 2017. Upon this second examination, the Veteran again denied having tinnitus. 

The Board acknowledges that the dated September 2015 medical opinion from the private physician found the Veteran's tinnitus to be related to his military service; however, the Board finds the opinion to be inadequate.  The Board notes that the private physician was a chiropractor and therefore, was not the appropriate medical professional to provide such an opinion.  Further, as mentioned above, the Veteran has continually denied tinnitus in VA examinations following this opinion. 

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for tinnitus.  Therefore, the appeal must be denied. 


ORDER

Service connection for degenerative arthritis of the spine with intervertebral disc syndrome is granted.

Service connection for tinnitus is denied. 


REMAND

The Veteran contends that he qualifies for TDIU due to his service-connected disabilities.  

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017). 

In this case, the Veteran has only been assigned a 40 percent rating for hearing loss and a 30 percent rating for depressive disorder.  Therefore, the Veteran does not currently meet the percentage criteria laid out in 38 C.F.R. § 4.16 (a).  However, as a result of the Board decision herein, service connection has been granted for degenerative arthritis of the spine with intervertebral disc syndrome.  Thus, the Board finds that a remand is necessary in order to have the RO assign a disability rating and effective date for the Veteran's service-connected degenerative arthritis of the spine with intervertebral disc syndrome. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Enact the Board's decision herein and assign an effective date and disability rating for degenerative arthritis of the spine with intervertebral disc syndrome.

2.  After completion of the above, readjudicate the issue of TDIU.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


